Exhibit 10.3

 

GRAPHIC [g47871kii001.jpg]

 

Magnetek, Inc.

 

Restricted Stock Award Agreement

(“Incentive Stock Document”)

 

FOR GOOD AND VALUABLE CONSIDERATION, MAGNETEK, INC., a Delaware Corporation,
hereby grants to the Grantee named below, an award of restricted $0.01 par value
Common Stock (the “Restricted Stock”), upon the terms and subject to the
conditions set forth in this Restricted Stock Award Agreement (the
“Agreement”).  The award is granted pursuant to the 2004 Stock Incentive Plan of
Magnetek, Inc. (the “Plan”) and is subject to the terms and conditions of the
Plan, which are incorporated herein by reference.  In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
terms of the Plan shall control, except as expressly stated otherwise in this
Agreement. The Committee, as defined in the Plan, shall have the authority to
interpret this Agreement and may change or modify its terms, subject to the
terms of the Plan.

 

Grantee:

 

[Name]

 

 

 

Number of Shares Awarded:

 

[Number of Shares Granted]

*Subject to restrictions in the Plan and this Agreement

 

 

 

 

 

Date of Award:

 

[Date]

 

 

 

Vesting:

 

Your rights in and to the Restricted Stock shall not be vested as of the Grant
Date and shall be subject to the forfeiture provisions set forth below unless
and until otherwise vested pursuant to the terms of this Agreement. Provided
that you remain continuously employed by the Company through [date], [insert
percentage] of the Restricted Stock will vest on [insert date or vesting
schedule]. There are no other vesting requirements for these shares.

 

 

 

Restrictions:

 

Until the Restricted Stock vests, it shall not be liable for any of your debts,
contracts or obligations nor is it subject to transfer, sale, pledge,
encumbrance, assignment or any other means of disposition, whether voluntary,
involuntary or by operation of law as a result of a judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy).
Any attempted disposition of the Restricted Stock prior to vesting shall be null
and void and of no effect; provided, however, that nothing in this section shall
prevent a transfer by will or by the applicable laws of descent and
distribution, except as limited by the Plan.

 

1

--------------------------------------------------------------------------------


 

Forfeiture:

 

In the event that your employment is terminated voluntarily or you have given
notice of your intent to terminate your employment prior to the above vesting
date, all of the Restricted Stock awarded to you under this Agreement will be
forfeited. In the event your employment is involuntarily terminated prior to the
above vesting date, all of the Restricted Stock awarded to you under this
Agreement will be forfeited unless the Committee, in its sole and absolute
discretion, elects to accelerate the vesting of some or all of the Restricted
Stock awarded under this Agreement. In the event that your employment is
terminated as a result of a “Change of Control”, as defined in Section 13.2 of
the Plan, your rights with respect to the Restricted Stock will be subject to
the terms of Section 13 of the Plan. [optional: and of your Change of Control
Agreement].

 

 

 

Stockholder Status; Voting:

 

From and after the Grant Date, you will be recorded as a shareholder of the
Company with respect to the shares of Restricted Stock (whether vested or
unvested) and shall have voting rights with respect to such shares unless and
until any such shares are forfeited pursuant to this Agreement or transferred
back to the Company.

 

 

 

Dividends:

 

From and after the Grant Date and unless and until the Shares are forfeited
pursuant to this Agreement or otherwise transferred back to the Company, you
will be entitled to receive all dividends and other distributions paid with
respect to the Restricted Stock, if any. Dividends payable by the Company to
public stockholders in cash shall, with respect to any unvested shares of
Restricted Stock, be paid in cash on or about the date such dividends are
payable to public stockholders, subject to any applicable tax withholding
requirements.

 

 

 

Transferability:

 

Neither the Restricted Stock award, nor any interest in the award, are
transferable, subject to the provisions of Section 11.1 of the Plan.

 

2

--------------------------------------------------------------------------------


 

Payment of Withholding Taxes:

 

If at any time the Company becomes obligated to withhold any amount for federal,
state or local taxes imposed as a result of the grant of this Restricted Stock
to you, including, without limitation, any employment tax, income tax, F.I.C.A.,
or state disability insurance (the date upon which the Company becomes so
obligated shall be referred to herein as the “Withholding Date”), then you shall
pay any such tax liability, in cash or by check with immediately available
funds, to the Company on or before the Withholding Date or shall assign to the
Company from the proceeds of any agreed upon sale of Restricted Stock the amount
necessary to pay the tax liability. Execution of this Agreement constitutes your
authorization and consent to the Company withholding the full amount of any tax
liability from compensation or other amounts due and otherwise payable to you in
the event that you do not pay the tax liability to the Company on or before the
Withholding Date or assign to the Company sufficient proceeds from a sale of
Restricted Stock to pay the tax liability and you further agree that any such
withholding and payment of any tax liability by the Company to the relevant
taxing authority shall constitute full satisfaction of the Company’s obligation
to pay such compensation or other amounts to you.

 

In addition to the foregoing, all or any portion of the taxes required to be
withheld by the Company in connection with the exercise, vesting, settlement or
transfer of any Restricted Stock award, may, at your election, be paid by the
Company by withholding shares of the Company’s capital stock otherwise issuable
or subject to the Restricted Stock Award, having a fair market value equal to
the amount required or elected to be withheld or paid.  Any such election is
subject to such conditions or procedures as may be established by the Committee
and may be subject to disapproval by the Committee.

 

 

 

Taxable Income and
Section 83(b) Election:

 

You understand that the taxable income recognized by you as a result of the
award of Restricted Stock pursuant to this Agreement, and the overall tax
liability and Withholding Date would be affected by your decision within 30 days
of the Grant Date to make an election under Section 83(b) of the United States
Internal Revenue Code (an “83(b) Election”). You understand and agree that it is
your sole responsibility to decide whether to make an 83(b) Election with
respect to the award of Restricted Stock and for properly making the election
and filing the proper form with the relevant taxing authorities on a timely
basis. You acknowledge and agree that you have not and will not rely on the
Company for advice in connection with this decision and you further acknowledge
that the Company has advised you to contact your own tax advisor to discuss the
desirability of making an 83(b) Election with respect to this grant. You further
agree that it is your responsibility to timely notify the Company of your
decision and to immediately submit to the Company a signed copy of any
83(b) Election form that you file with respect to this grant of Restricted Stock
and to pay applicable withholding taxes to the Company at the time that the
83(b) Election is filed.

 

3

--------------------------------------------------------------------------------


 

Escrow:

 

Until the Restricted Stock vests, the record address of the holder of record
shall be “c/o the Secretary of Magnetek, Inc.” at the address of the Corporate
Offices of the Company. The stock will be held in escrow in the custody of the
Secretary of the Company and shall contain the following legend: “THE TRANSFER
AND REGISTRATION OF TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO CERTAIN RESTRICTIONS AS PROVIDED IN A RESTRICTED STOCK AGREEMENT
DATED AS OF [DATE] BY AND BETWEEN MAGNETEK, INC. AND [INSERT NAME OF GRANTEE]”.
After the stock vests, you are entitled, provided you have paid any tax
liability, to receive the certificate representing the Restricted Stock, which
shall no longer contain the above legend.

 

 

 

No Employment Rights:

 

This Agreement does not confer upon you any right to continue in the employment
of Magnetek, Inc. or any of its subsidiaries or affiliates, nor does it affect
the Company’s right to terminate your employment, with or without cause, or
confer any right upon you to participate in any welfare or benefit plan of the
Company.

 

 

MAGNETEK, INC.

 

GRANTEE

 

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

Name:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

Address

 

Vice President Legal Affairs and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------